Citation Nr: 0928058	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA disability benefits to include 
nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant contends that he had World War II service in 
some capacity with the U.S. Armed Forces in the Philippines.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 determination by the 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines.  
In that decision, the RO denied the appellant's claim for 
nonservice-connected disability pension.

The appellant testified before a Decision Review Officer at 
an informal hearing in February 2009.  The appellant 
indicated on his July 2008 VA Form 9 that he wished to 
testify at a Board hearing.  During the February 2009 
informal conference, he withdrew the Board hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces; 
and the evidence submitted by the appellant does not show any 
such service.


CONCLUSION OF LAW

The appellant does not have qualifying service that met the 
requirements for basic eligibility for VA disability benefits 
to include nonservice-connected disability pension. 38 
U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he had active military service in 
the Philippines during World War II, in a guerilla unit that 
was recognized as supporting the United States Armed Forces.  
He is seeking VA disability benefits to include nonservice-
connected disability pension.


Analysis

In a claim filed in December 2007, the appellant reported 
that he had active military service from January 1942 to 
September 1945 with the Guerilla Forces of the United States 
Army in the Philippines. 

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).

In this case, the claims file contains documents relating to 
the World War II service of the appellant.  Specifically, a 
document dated in July 1942 and titled Fil-American Irregular 
Troops shows that the appellant was inducted into the 
Guerilla Forces of the United States Army in the Philippines 
in 1942, specifically the 1st Brigade, 1st Regiment in 
Calumpang, Laguna.  Another undated document also titled Fil-
American Irregular Troops lists the appellant's commanding 
officers and shows that the appellant was assigned to the 
supply office.       

The RO contacted the United States National Personnel Records 
Center (NPRC), requesting that that agency report whether the 
appellant had service that constituted recognized service in 
the Armed Forces of the United States for the purposes of 
eligibility for VA benefits.  In April 2008, the NPRC 
responded that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  

While the appellant has submitted several documents from the 
Philippines indicating military service, there is no U.S. 
service department record indicating that the appellant had 
service recognized as U.S. service.  For purposes of 
establishing eligibility for veterans' benefits under U.S. 
law, the evidence submitted in support of the appellant's 
claim is outweighed by the NPRC finding that the appellant 
did not have certified U.S. service.  VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

While recognition of service of the appellant by the 
Philippine government is sufficient for entitlement to 
benefits from that government, it is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant did not have service in the recognized 
guerrillas or any other qualifying military organization.  
There is no additional competent or credible evidence to 
indicate otherwise.  The Board therefore concludes that the 
circumstances of the World War II service of the appellant do 
not meet the requirements for basic eligibility for VA 
disability benefits to include nonservice-connected 
disability pension for the appellant. 38 U.S.C.A. §§ 101(2), 
107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements VA benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law.

Notice and Assistance

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim. 


ORDER

The appellant's basic eligibility for VA disability benefits 
to include nonservice-connected disability pension is not 
demonstrated, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


